These are appeals from judgments in favor of the plaintiffs in two negligence actions, entered upon the verdicts of a jury after trial in Supreme Court, Madison County. Plaintiff Maud O’Herien recovered a verdict of $1,500 for personal injuries, and her husband, Edward O’Herien, received a verdict of $400 for damage to his car and medical expense incurred in the treatment of his wife. We cannot say that the verdict of $1,500 was excessive under the circumstances, or that the finding of freedom from contributory negligence was against the weight of evidence. Nor do we find reversible error otherwise. Judgments unanimously affirmed, with costs. Present — Hill, P. J., Heffernan, Brewster, Foster and Russell, J J.